                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:21CR83
                                            )
      vs.                                   )
                                            )                  ORDER
CLARENCE RUSS,                              )
                                            )
                    Defendant.              )


         This matter is before the court upon defendant’s Motion to Continue Trial [36].
Counsel requests additional time to negotiate a resolution or otherwise time to prepare
for trial. For good cause shown,

       IT IS ORDERED that defendant’s Motion to Continue Trial [36] is granted, as
follows:

      1. The jury trial now set for June 1, 2021, is continued to August 3, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and August 3, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: May 21, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
